DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt and consideration of Applicant’s arguments/remarks submitted on April 20, 2022 with the Request for Continued Examination submitted June 2, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1-12 are pending. Claims 7-12 are withdrawn. Claims 1-6 are under consideration in this action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-6) in the reply filed on July 22, 2019 is acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang et al. (Liang) (CN102078325A; published June 1, 2011, citations from WIPO English machine translation) and Osbakken et al. (Osbakken) (US 2004/0204399 A1; of record).
Applicant claims a method for treating a clinical symptom of the airway of a patient in need thereof, comprising administering to a sinal cavity of the patient by irrigation or spray a pharmaceutical composition comprising an iodine-containing compound and a steroid, wherein the iodine-containing compound has a concentration ranging from 0.01% to 2.5% by w/w or w/v percentage, wherein the steroid is budesonide, or a salt or ester thereof, and the pharmaceutical composition is formulated as an aqueous solution, suspension, or emulsion.

Liang discloses a nasal pharmaceutical composition comprising povidone-iodine and glucocorticoid as an active ingredient, and the application of the nasal pharmaceutical for treating human or animal nose (pg.1, para.1 and 8; pg.2, para.21). Liang’s composition may be used to treat allergic rhinitis and rhinitis and nasosinusitis generated by viruses, bacteria, or fungal infections (pg.3, para.1).
The glucocorticoid may be budesonide (pg.1, para.10).
The composition has a povidone iodine content of 0.5-5%, preferably 0.5-3%, more preferably 1-2% w/w (pg.1, para.9).
The pH of the pharmaceutical composition is selected from 5-7 (pg.2, para.11).
Liang’s Example 11 exemplifies an aqueous solution comprising povidone-iodine in an amount of 0.5% w/w, budesonide, and wherein the pH value is 6. The resulting composition is loaded into a nasal spray bottle, i.e., formulated as a nasal spray (pg.3, para.17-21).
Liang discloses that the daily dosage of the composition of from 50 mg to 1000 mg (pg.2, para.22). In the case of a composition comprising 0.5% w/w of povidone iodine as in Liang’s Example 11, the dose volume of the povidone iodine would be about 250-5000 mcg/day.
Liang discloses an experiment of administering their Example 11 composition to the nostrils of mice. Liang notes the compositions had a remarkable effect when treating mouse allergic rhinitis and combining acute bacterial nasosinusitis model animals (pg.6, para.2, 3, and Observation Results of Optical Microscope).

Liang does not appear to explicitly disclose wherein the pharmaceutical composition is administered to a sinal cavity of the patient by irrigation or spray. Osbakken is relied upon for these disclosures. The teachings of Osbakken are set forth herein below.

	Osbakken discloses the topical delivery of medications to the nasal cavity and sinuses by aerosolizing aqueous solutions of compositions that include one of more active ingredients such as anti-infectives and anti-inflammatory agents, for the treatment of sinusitis (sinus infection) in mammals, particularly humans (para.0002, 0072, 0083, 0086, 0091). The compositions can be formulated for nasal administration and can have a surface tension effective for deposition, penetration, or retention of the composition in the nasal sinuses (para.0072).
Osbakken discloses that the compositions are preferably formulated as a liquid (e.g. solution, suspension, emulsion, etc.) that can be mixed with diluent (e.g. water) to produce a liquid (reading on aqueous solution), in a unit dose or multi-dose vial for aerosol administration to the nasal sinuses. The pharmaceutical formulations are aerosolized/atomized to form an aerosol cloud for nasal inhalation by the patient. In a preferred embodiment, the surface tension of the solution or suspension is below about 70 dynes/cm, in order to yield an aerosol having a preferred mass median aerodynamic diameter within the range of about 1.0 to 5.0 microns. The use of such an aerosolized spray has minimal systemic side effects (para.0076-0077, 0087).
Osbakken discloses that the most common cause for sinusitis is a viral cold or flu that infects the upper respiratory tract and causes obstruction. Obstruction creates an environment that is hospitable for bacteria, the primary cause for acute sinusitis. Osbakken discloses that fungi are also a cause of sinusitis (para.0006-0010, 0122-0125). 
In an embodiment, Osbakken’s composition comprises an agent, such as antiseptic, and a steroidal anti-inflammatory, such as a glucocorticoid (Oshbakken claim 23). A preferred antiseptic includes iodine, and a preferred anti-inflammatory agent includes glucocorticoids (para.0175).
Examples of suitable antiseptics include iodine or a salt thereof such as povidone iodine. Osbakken discloses that iodine preparations are used externally for their broad microbial spectrum against bacteria, fungi, viruses, spores, protozoa, and yeasts (para.0138, 0139).
Examples of suitable steroidal anti-inflammatories include fluticasone and budesonide. Osbakken discloses that these glucocorticoids have a wide range of inhibitory activities against multiple cell types involved in allergic and nonallergic/irritant-mediated inflammation. Osbakken discloses that these agents, when administered topically in recommended doses, exert direct local anti-inflammatory effects, including hypothalamic-pituitary adrenal function suppression. Osbakken discloses that providing steroidal anti-inflammatories according to their invention is believed to be a more effective way to providing the medication to a greater area within the sinus cavity resulting in a decrease of the release of the mediating factors and reduce inflammation (para.0143-0146).
	Osbakken discloses that the formulations preferably have a pH in the range of about 3.0 to 8.5, but may vary according to the properties of the medication used (para.0079, 0095, 0106). 

	As discussed above, Liang discloses a nasal pharmaceutical composition comprising povidone-iodine and budesonide, which may be applied to human or animal nose to treat nasosinusitus generated by viruses, bacteria, or fungal infections. In light of Osbakken’s disclosure that such pharmaceutical compositions are known to be delivered to the nasal cavity and sinuses for the treatment of sinusitis, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Liang and Osbakken and either administer Liang’s spray to the nasal cavity and/or sinuses of a patient (e.g., human) needing treatment of sinusitis (sinus infection), or administer Liang’s nasal pharmaceutical composition as an aerosolized spray to the nasal sinuses of a patient (e.g., human) needing treatment of sinusitis as discussed in Osbakken. One of ordinary skill in the art would have been motivated to do so in order to administer the medication to the area needing to be treated, thus localizing the pharmaceutically active agents’ activity to the treatment area. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Osbakken discloses that aqueous solutions with a pH value of 6 comprising povidone-iodine and budesonide, are known to be administered to the nasal cavity and/or sinuses of humans to treat sinusitis.
	Furthermore, with regards to the amounts and ranges disclosed by the cited prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Argument
	Applicant’s arguments filed April 20, 2022 have been fully considered but they are not persuasive.
	(1) Applicant argues that the Alon and Osbakken do not disclose the newly added limitation, wherein the iodine-containing compound has a concentration ranging from 0.01% to 2.5% by w/w or w/v percentage.

	With regards to Applicant’s argument (1), the traversal argument is not found persuasive. In the new rejection set forth above, the newly cited Liang reference is relied upon for this disclosure. As discussed above, Liang discloses a composition wherein the povidone iodine content is 0.5-5%, preferably 0.5-3%, more preferably 1-2% w/w, and exemplifies a composition comprising povidone-iodine in an amount of 0.5% w/w.

Conclusion
	Claims 1-6 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616